DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.    Claim 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

	Regarding claims 25-26:
          In claims 25-26, a "computer-readable storage medium" is being recited; the broadest reasonable interpretation of a claim drawn to a computer readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.   Therefore, a transitory computer readable storage medium would reasonably be interpreted by one of ordinary skill in the art as signal, per se.  Thus, this subject matter "computer-readable storage medium" is not limited to that which falls within a statutory category of invention because it is limited to a process, machine, manufacture, or a composition of matter. Signal per se is a function descriptive material and a function descriptive material is non-statutory subject matter.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
6.	Claims 1, 3-6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG et al. (US 20170019924) (hereinafter Wang).

    PNG
    media_image1.png
    334
    626
    media_image1.png
    Greyscale

	
Regarding claim 1:
As shown in figures 1-21, Wang discloses a method for transmitting a reference signal, applied to a base station (par 0009), comprising: 
obtaining a plurality of possible transmission positions (see possible sending location of DRS in figure 9A) of the reference signal (par 0009, par 0027-0028) according to a position where a setting signal (in paragraph 0054 of the original specification of instant application, the applicant discloses “The setting signal may include, but is not limited to, PSS, SSS or PBCH in the SSB, and may include signals in an NR unlicensed spectrum as well”.  Thus, the examiner makes his broadest reasonable interpretation consistent with the applicant’s specification that PSS or SSS that included in the reference signal to be the setting signal.  See figures 5-8, par 0129-0137.  Applicants are reminded that MPEP teaches “During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111- § 2116.01 for case law pertinent to claim analysis”) for determining an index of the reference signal is located (in paragraph 0063 of the original specification of instant application, the applicant discloses “The SSB indexes of the plurality of possible transmission positions are determined by the position of the symbol where PSS is located, so the SSB indexes corresponding to the plurality of possible transmission positions are the same”.  Thus, the examiner makes his broadest reasonable interpretation consistent with the applicant’s specification that SSB indexes of the plurality of possible transmission positions shown in figure 9A to be an index of the reference signal.  See figures 9A-9B), wherein the setting signal is located in the reference signal (see figures 5-8, par 0129-0137), and the plurality of possible transmission positions (see figures 9A-9B) comprise an initial possible transmission position of the reference signal (see figures 5-9, par 0127-0137); 
performing channel detection before transmitting the reference signal at each of the possible transmission positions (par 0042, par 0101); and 
transmitting, in response to detecting that a channel is idle, the reference signal at a corresponding possible transmission position (see figures 17, 19-21, par 0004, 0151, 0164, 0175, 0205).

Regarding claim 3:
Wang further discloses determining the setting signal before obtaining the plurality of possible transmission positions of the reference signal (see possible sending location of DRS in figure 9A) according to the position where the setting signal for determining the index of the reference signal is located (par 0009, par 0027-0028).  

Regarding claim 4:
Wang further discloses wherein determining the setting signal comprises: determining a signal in the reference signal as the setting signal (See figures 5-8, par 0129-0137); or determining different signals in the reference signal as the setting signal according to a transmission frequency point or a subcarrier interval of the reference signal.  

Regarding claim 5:
Wang further discloses wherein the reference signal comprises a synchronization signal block (SSB) or a signal comprising the SSB, and the setting signal comprises PSS, SSS (par 0005, 0130) or PBCH in the SSB.

Regarding claim 6:
As shown in figures 1-21, Wang discloses a method for receiving a reference signal, applied to user equipment (UE) (par 0005, 0110), comprising: 
receiving the reference signal sent by a base station (par 0005, 0110); 
detecting a setting signal (in paragraph 0054 of the original specification of instant application, the applicant discloses “The setting signal may include, but is not limited to, PSS, SSS or PBCH in the SSB, and may include signals in an NR unlicensed spectrum as well”.  Thus, the examiner makes his broadest reasonable interpretation consistent with the applicant’s specification that PSS or SSS that included in the reference signal to be the setting signal.  See figures 5-8, par 0129-0137.  Applicants are reminded that MPEP teaches “During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111- § 2116.01 for case law pertinent to claim analysis”) (par 0009, par 0027-0028) for determining an index of the reference signal in the reference signal (in paragraph 0063 of the original specification of instant application, the applicant discloses “The SSB indexes of the plurality of possible transmission positions are determined by the position of the symbol where PSS is located, so the SSB indexes corresponding to the plurality of possible transmission positions are the same”.  Thus, the examiner makes his broadest reasonable interpretation consistent with the applicant’s specification that SSB indexes of the plurality of possible transmission positions shown in figure 9A to be an index of the reference signal.  See figures 9A-9B), to determine a position where the setting signal is located (see figures 5-8, par 0129-0137); 
acquiring a signal set during a preset time interval (see DMTC time window (a preset time interval) in figure 9A) according to the position where the setting signal is located (see figures 5-9, par 0127-0137); 
determining location information corresponding to the reference signal (see location information corresponding to the reference signal (DRS) in figure 9A) according to the signal set (see figures 5-9, par 0005, 0127-0137); and 
determining the index of the reference signal according to the location information (see figures 5-9, par 0005, 0010, 0112, 0127-0137), and performing time domain synchronization with the base station according to the index (par 0010, 0112-0114, 0130).  

Regarding claim 9:
Wang further discloses determining the setting signal before detecting the setting signal for determining the index 42of the reference signal in the reference signal (See figures 5-8) (par 0009, par 0027-0028).  

Regarding claim 10:
Wang further discloses determining a setting signal in the reference signal as the setting signal (See figures 5-8, par 0129-0137); or determining different signals in the reference signal as the setting signal according to a transmission frequency point or a subcarrier interval of the reference signal.  

Regarding claim 11:
Wang further discloses the reference signal comprises a synchronization signal block (SSB) or a signal comprising the SSB, and the setting signal comprises PSS, SSS (par 0005, 0130) or PBCH in the SSB.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 23-26 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of SHI et al. (US 20210045155) (hereinafter Shi).

Regarding claims 23 and 25-26:
Wang discloses all of the subject matter as described above except for specifically teaching at least one processor; and a memory, for storing instructions executable by the at least one processor; wherein the at least one processor is configured to implement steps of the method for transmitting a reference signal according to claim 1.
However, Shi in the same field of endeavor teaches at least one processor (710 in figure 7); and a memory (720 in figure 7), for storing instructions executable by the at least one processor (710 in figure 7); wherein the at least one processor is configured to implement steps of the method for transmitting a reference signal according to claim 1 (par 0006, 0087-0092).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the processor and memory as taught by Shi to modify the system and method of Wang in order to run a computer program to implement the method in the embodiments of the invention (see Shi par 0087) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 24:
As shown in figures 1-21, Wang discloses an user equipment, comprising: 
receive a reference signal sent by a base station (par 0005, 0110); 
detect a setting signal (in paragraph 0054 of the original specification of instant application, the applicant discloses “The setting signal may include, but is not limited to, PSS, SSS or PBCH in the SSB, and may include signals in an NR unlicensed spectrum as well”.  Thus, the examiner makes his broadest reasonable interpretation consistent with the applicant’s specification that PSS or SSS that included in the reference signal to be the setting signal.  See figures 5-8, par 0129-0137.  Applicants are reminded that MPEP teaches “During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111- § 2116.01 for case law pertinent to claim analysis”) (par 0009, par 0027-0028) for determining an index of the reference signal in the reference signal (in paragraph 0063 of the original specification of instant application, the applicant discloses “The SSB indexes of the plurality of possible transmission positions are determined by the position of the symbol where PSS is located, so the SSB indexes corresponding to the plurality of possible transmission positions are the same”.  Thus, the examiner makes his broadest reasonable interpretation consistent with the applicant’s specification that SSB indexes of the plurality of possible transmission positions shown in figure 9A to be an index of the reference signal.  See figures 9A-9B), to determine a position where the setting signal is located (see figures 5-8, par 0129-0137); 
acquire a signal set during a preset time interval (see DMTC time window (a preset time interval) in figure 9A) according to the position where the setting signal is located (see figures 5-9, par 0127-0137); 
determine location information corresponding to the reference signal (see location information corresponding to the reference signal (DRS) in figure 9A) according to the signal set (see figures 5-9, par 0005, 0127-0137); and 
determine the index of the reference signal according to the location information (see figures 5-9, par 0005, 0010, 0112, 0127-0137), and perform time domain synchronization with the base station according to the index (par 0010, 0112-0114, 0130).  
Wang discloses all of the subject matter as described above except for specifically teaching at least one processor; and a memory, for storing instructions executable by the at least one processor; 43wherein the at least one processor is configured to.
However, Shi in the same field of endeavor teaches at least one processor (710 in figure 7); and a memory (720 in figure 7), for storing instructions executable by the at least one processor (710 in figure 7); 43wherein the at least one processor is configured to (710 in figure 7) (par 0006, 0087-0092).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the processor and memory as taught by Shi to modify the system and method of Wang in order to run a computer program to implement the method in the embodiments of the invention (see Shi par 0087) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 29:
Wang further discloses determine the setting signal before detecting the setting signal for determining the index of the reference signal in the reference signal (See figures 5-8) (par 0009, par 0027-0028).  


Regarding claim 30:
Wang further discloses determine a setting signal in the reference signal as the setting signal (See figures 5-8, par 0129-0137); or 45determine different signals in the reference signal as the setting signal according to a transmission frequency point or a subcarrier interval of the reference signal.  

Regarding claim 31:
Wang further discloses the reference signal comprises a synchronization signal block (SSB) or a signal comprising the SSB, and the setting signal comprises PSS, SSS (par 0005, 0130) or PBCH in the SSB.


Allowable Subject Matter
10.	Claims 2, 7-8 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Wang does not teach or suggest wherein obtaining the plurality of possible transmission positions of the reference signal according to the position where the setting signal for determining the index of the reference signal is located comprises: performing symbol-level cyclic shifts on other signals than the setting signal included in a main reference signal according to the position where the setting signal is located, to obtain the plurality of possible transmission positions of the reference signal, wherein the position of the setting signal in the plurality of possible transmission positions and in the main reference signal is the same, and the main reference signal corresponds to the initial possible transmission position of the reference signal.
The prior art of record, Wang also does not teach or suggest wherein acquiring the signal set during the preset time interval according to the position where the setting signal is located comprises: determining a symbol preceding or following a symbol where the setting signal is located as a current symbol; determining whether contents of the setting signal and a signal on the current symbol match contents of a main reference signal or other reference signals, wherein the said other reference 41signals are obtained after performing symbol-level cyclic shifts on other signals than the setting signal in the main reference signal; in response to that the matching is successful, adding the signal on the current symbol to the signal set, counting a total number of the current symbols, and when the total number does not reach a first preset number, correspondingly determining the current symbol and a symbol preceding the current symbol or the current symbol and a symbol following the current symbol as current symbols, and repeating an operation of determining whether the contents of the signal on the current symbol and the setting signal match the contents of the main reference signal or the said other reference signals, till the total number reaches the first preset number; and in response to that the matching is failed, terminating a detection of a symbol preceding a symbol currently added to the signal set or a symbol following the symbol currently added to the signal set.
The prior art of record, Wang also does not teach or suggest wherein determining the location information corresponding to the reference signal according to the signal set comprises: comparing all signals at a second preset number of consecutive symbols comprising a symbol where the setting signal is located, in the signal set, with contents of a main reference signal or other reference signals respectively; in response to a number of the signals at the second preset number of consecutive symbols that are successfully matched is one, using the second preset number of consecutive symbols that are successfully matched, as the location information; and in response to the number of the signals at the second preset number of consecutive symbols that are successfully matched is more than one, starting from a last symbol of the signal set, using every second preset number of consecutive symbols as one group, and using symbols corresponding to a group comprising the symbol where the setting signal is located, as the location information.


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631